In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the Presentment Agency appeals from an order of the Family Court, Orange County (Bivona, J.), dated April 8, 2005, which referred the petition to the Orange County Department of Probation.
Ordered that on the Court’s own motion, the appellant’s notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see Family Ct Act § 1112); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances presented here, the Family Court had the authority, at the initial appearance, to refer the instant matter to the Orange County Department of Probation for adjustment services, either pursuant to Family Court Act § 320.6 (2) or as a condition of an adjournment in contemplation of dismissal pursuant to Family Court Act § 315.3. Because the matter has since been successfully adjusted, the petition is deemed to have been dismissed by the court in furtherance of justice (see Family Ct Act § 315.3 [1]; § 320.6 [3]). Crane, J.P., Luciano, Skelos and Lifson, JJ., concur.